Citation Nr: 0922247	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a compression fracture at T-11 with 
spondylolisthesis and degenerative joint disease.  

2.  Entitlement to a disability rating higher than 10 percent 
for associated radiculopathy of the right lower extremity. 

3.  Entitlement to a disability rating higher than 10 percent 
for associated radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to 
April 1954.  His appeal to the Board of Veterans' Appeals 
(Board) is from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Because the claims must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Board finds that additional development is needed before 
the Board may fairly adjudicate the claims at issue.  In 
particular, additional VA treatment records need to be 
obtained and the Veteran provided another VA compensation 
examination to reassess the severity of his back disability 
and associated radiculopathy affecting his lower extremities.  

There are indications that relevant VA medical records may be 
available that have not been obtained and associated with the 
claims file for consideration in this appeal.  In particular, 
a June 2007 VA examination report notes the Veteran has 
received treatment, including epidural injections, for his 
back disability at the VA medical facility in West Palm 
Beach.  However, the only VA treatment records in the claims 
file are those submitted by the Social Security 
Administration (SSA), which are dated much earlier, from 1993 
to 1994.  This implies there are more recent VA treatment 
records not in the claims file.  The AMC should therefore 
obtain these additional treatment records from the VA medical 
facility in West Palm Beach.  See 38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's 
(AOJ's)] failure to consider records which were in VA's 
possession at the time of the decision, although not actually 
in the record before the AOJ, may constitute clear and 
unmistakable error.").  See, too, Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA has constructive, if not actual, notice 
of the existence of these additional VA treatment records).

Also as mentioned, the Board also finds that the Veteran 
should be afforded another VA compensation examination to 
reassess the severity of his back disability and associated 
lower extremity radiculopathy since medical evidence suggests 
these disabilities may have worsened since he was last 
examined in 2007.  In particular, a June 2008 report from 
N.L., M.D., indicates that forward flexion of the Veteran's 
lumbar spine is limited to 20 degrees, a significant decrease 
from the 60 degrees noted in a VA examination report of 
January 2007.  The Board also sees that a June 2007 VA 
examination to assess the severity of the associated 
radiculopathy in the Veteran's lower extremities did not 
include, for example, any electrodiagnostic testing or other 
procedures such as a computerized tomography (CT) scan or a 
magnetic resonance imaging ( MRI).  Therefore, the Veteran 
should be scheduled to undergo another VA examination to 
determine the current severity of his back disability 
involving residuals of a compression fracture at T-11 with 
spondylolisthesis and degenerative joint disease, as well as 
his associated radiculopathy in his lower extremities.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (2008) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim); see also Green v. Derwinski, 1 Vet. App. 90, 92 
(1990) (holding that the fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examining, one which takes into 
account the records or prior medical treatment, so the 
evolution of the claimed disability will be a fully informed 
one."); Massey v. Brown, 7 Vet. App. 204 (1994) (holding that 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.)



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the VA medical facility in 
West Palm Beach, Florida, and request all 
treatment records concerning the Veteran 
from 2007 to the present.  If any 
requested records are unavailable or the 
search for any such records otherwise 
yields negative results and further 
attempts to obtain these records would be 
futile, then this should be clearly 
documented in the claims file and the 
Veteran appropriately notified.  
38 C.F.R. § 3.159(c)(2).

2.  Schedule the Veteran for an 
appropriate VA compensation examination 
to assess the current severity of his 
service-connected back disability 
involving residuals of a compression 
fracture at T-11 with spondylolisthesis 
and degenerative joint disease, including 
any orthopedic and neurological symptoms 
associated with this disability, such as 
the lower extremity radiculopathy.  And 
to assist in making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the examiner for review 
of the Veteran's pertinent medical and 
other history.

Any special diagnostic studies deemed 
necessary should be performed, including 
electrodiagnostic testing, a CT scan 
and/or an MRI.  The examiner should 
describe all symptomatology attributable 
to the Veteran's service-connected back 
disability, including any neurological 
pathology (radiculopathy) affecting his 
lower extremities.  In particular, 
the examiner should describe the level of 
any complete or incomplete paralysis of 
the affected nerves, such as in terms of 
whether this impairment is 
mild, moderate, moderately severe or 
severe.

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there are additional limits on 
functional ability, including additional 
limitation of motion, on repeated or 
prolonged use or during flare-ups (if the 
Veteran describes flare-ups) and, if 
there are, attempt to quantify this 
additional impairment, for example, in 
terms of just how much further it reduces 
the Veteran's range of motion, etc.  
The examiner should also indicate whether 
there is ankylosis of the spine, 
favorable or unfavorable.

As well, the examiner should indicate 
whether the Veteran has degenerative disc 
disease associated with his back 
disability (the T-11 compression fracture 
with spondylolisthesis and degenerative 
joint disease).  If there is disc disease 
(intervertebral disc syndrome), the 
examiner should note the frequency and 
total duration of any incapacitating 
episodes, if any, within the past 12 
months.  An incapacitating episode is a 
period of acute signs and symptoms due to 
the intervertebral disc syndrome 
requiring bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected back 
disability and associated lower extremity 
radiculopathy on his ability to work 
(obtain and maintain employment that is 
substantially gainful).

The examiner must discuss the rationale 
of all opinions expressed, whether 
favorable or unfavorable.

3.  Then readjudicate the claims for 
higher ratings for the back disability 
and associated lower extremity 
radiculopathy in light of the additional 
evidence.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the record to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



